Citation Nr: 0501345	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for degenerative 
arthritis of the right knee, claimed as secondary to the 
service-connected shell fragment injury to the right knee.

2. Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound of the right 
knee, to include scars, foreign bodies and Osgood-Schlatter's 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 RO decision.

In April 2004, the Board remanded this case to the RO for 
additional evidentiary and due process development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that degenerative arthritis 
was first clinically manifest in the right knee many years 
after the veteran's discharge from active service; his 
currently diagnosed degenerative arthritis of the right knee 
is not shown to be due to disease or injury in active 
service, or to the service-connected shell fragment injury to 
the right knee.  

3.  The service-connected residuals of a shell fragment wound 
of the right knee, to include scars, foreign bodies and 
Osgood-Schlatter's disease is manifested by complaints of 
pain, limitation of motion, and instability; clinical 
findings demonstrate limited range of motion (96 degrees of 
flexion and -8 degrees of extension) with pain and 
considerable joint laxity in the medial-lateral plane.    




CONCLUSIONS OF LAW

1.  Degenerative arthritis of the right knee is not due to 
disease or injury that was incurred in or aggravated by 
service and did not proximately result from service-connected 
disability; nor may degenerative arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).  

2.  The criteria for the assignment of a 30 percent rating 
for the service-connected residuals of a shell fragment wound 
of the right knee, to include scars, foreign bodies and 
Osgood-Schlatter's disease, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent after the initial 
RO decision in June 2001.  In any case, the notice was sent 
prior to certification and transfer of the case to the Board, 
and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notices sent to the veteran in September 2003 and 
May 2004, the RO advised the veteran of what was required to 
prevail on his claims for service connection and an increased 
rating, what specifically VA had done and would do to assist 
in those claims, and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.    

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in the June 
2001 rating decision, statement of the case issued to him in 
April 2002, and supplemental statements of the case issued to 
him in May 2003 and October 2004.  See 38 U.S.C.A. §§ 5102, 
5103.  In these documents the RO informed the veteran of the 
reasons for which his claims were denied and the evidence it 
had considered in denying the claims, to include the 
diagnostic criteria pertinent to the evaluation of knee 
disabilities.  Further, in the statement of the case, the RO 
advised the veteran of the legal criteria governing 
entitlement to the benefits sought on appeal, to include 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  In December 2004 when the case 
was transferred to the Board for appellate review, the 
veteran was further advised as to the procedures for 
submitting additional evidence and argument directly to the 
Board.  He did not respond.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  In letters dated in December 2000, January 2003, 
September 2003, and May 2004, the RO requested the veteran to 
identify any medical treatment pertinent to his appeal, so 
that the VA could assist him in obtaining the records.  The 
veteran did not identify any VA outpatient or inpatient 
treatment records for the RO to obtain on his behalf for 
association with the claims file.  Rather, the veteran 
supplied medical reports from his private doctors.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA medical examinations in January 
2001 and June 2004 and his claims file was reviewed by 
another VA examiner in June 2001, specifically to evaluate 
the current nature and severity of his service-connected 
right knee disability and to obtain a medical opinion 
regarding the etiology of the right knee arthritis.  The 
veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims

A.  Factual Background 

Service medical records show that the veteran sustained a 
penetrating shrapnel wound to the right knee in March 1945 in 
Germany.  The wound was debrided, and several days later he 
underwent a secondary closure of the wound.  X-rays of the 
right knee in April 1945 showed a metallic foreign body to be 
imbedded in the upper end of the tibia, apparently in the 
region of the anterior tibial tubercle.  On a physical 
examination for separation purposes in October 1945, it was 
noted that the veteran had had a fragmentation wound in March 
1945 and that there was a scar on the right knee from the 
shrapnel.  There were no musculoskeletal defects found at 
that time.  

In a December 1959 rating decision, the RO granted service 
connection for shell fragment wound of the right knee with 
cicatrices, foreign bodies, and Osgood-Schlatter's disease, 
and assigned a 10 percent rating.  The decision was based in 
part on post-service private and VA examination findings.  L. 
E. Nystrum, M.D., of the Medford Clinic, indicated in 
November 1959 that the veteran was not able to kneel due to 
bone exostosis on the upper one-third of the right tibia and 
that X-rays showed that there was still shrapnel present in 
the upper one-third of the right tibia.  VA examination 
findings included a longitudinal scar running from the middle 
of the patella down over the tibial tuberosity, a moderately 
swollen tibial tuberosity that appeared to be Osgood-
Schlatter's disease, and a foreign body imbedded in the right 
mid-tibia without other significant findings on X-ray.  

In a May 1979 rating decision, the RO granted a 20 percent 
rating for the service-connected right knee disability, based 
on an April 1979 VA examination report.  On that examination, 
the veteran reported that he had been a self-employed dairy 
farmer from 1946 until 1978, when he retired due to physical 
problems in his knees, feet, and back.  Examination findings 
included mild soft tissue thickening, palpable crepitus that 
was greater on the left knee, no demonstrable instability, 
minor changes of Osgood-Schlatter's disease bilaterally, and 
a well-healed traumatic scar below the right patella.  X-rays 
of the right knee showed a foreign body in the mid portion of 
the metaphyseal area of the proximal tibia and a 
calcification of the medial collateral ligament on the right.  
X-rays were also taken of the left knee.  The radiographic 
impression was degenerative joint disease in both knees, 
manifested by complete obliteration of the patellofemoral 
space with secondary sclerosis.  The pertinent diagnoses 
following VA examination were residuals of gunshot wound of 
the right knee associated with Osgood-Schlatter's deformity 
(recovery without demonstrable residuals); existing 
disabilities of occupation/recreation, if any, cannot be 
correlated with service condition at this time, giving the 
veteran the benefit of the doubt; and X-ray report of 
calcification in the medial collateral ligament of the right 
knee, bilateral obliteration of the femoro-patellar joint 
space, due to degenerative joint changes.

Medical records dated in April 1989 from the Memorial 
Hospital of Taylor County show that the veteran underwent 
left knee arthroscopy, debridement of crystals and partial 
synovectomy, and a subtotal meniscectomy.  The postoperative 
diagnoses were intra-articular calcific crystal disease (gout 
versus pseudogout) and degenerative tear of the medial 
meniscus of the left knee.    

In a statement received in November 2000, the veteran claimed 
that his service-connected right knee disability had worsened 
considerably over the past few years, particularly manifested 
by pain and stiffness that had limited his mobility.  

Medical records dated in January 2001 from Richard Foltz, 
M.D., of the Wausau Bone and Joint Clinic, show that the 
veteran was seen for bilateral knee pains.  He related 
significant, increasing pain in both knees in using stairs 
and in squatting or kneeling.  He reported that his walking 
tolerance was approximately a mile before he had to stop and 
rest due to pain, although the onset of pain was at one or 
two blocks.  On examination, there was a bilateral limp.  
Range of motion was from full extension to 120 degrees of 
flexion with significant bilateral crepitus.  The collateral 
ligaments appeared stable, and anterior Drawer signs were 
negative.  Medial and lateral joint lines were tender, 
bilaterally.  McMurray's testing caused significant pain.  X-
rays of the knees showed significant patellofemoral narrowing 
(bone on bone on the left and almost bone on bone on the 
right, in the medial joint line), osteophytic spurring of the 
femoral condyle and patella, significant chondrocalcinosis to 
the lateral meniscal region, loose bodies on the left, and 
shrapnel fragment imbedded in the anterior/superior right 
tibia.  The examination diagnoses were post-traumatic 
arthritis of the right knee and osteoarthritis of the left 
knee.  The doctor felt that the shrapnel wound to the right 
knee was a "major contributing factor" to the post-
traumatic right knee arthritis.  He also noted that the 
veteran was a candidate for total knee arthroplasty, 
bilaterally.    

In January 2001, the veteran underwent a VA examination.  He 
complained of difficulty walking up and down steps 
bilaterally and of burning pain in both knees, particularly 
at night.  He did not currently take any medication for 
treatment.  He estimated that his present pain level, on a 
scale of 1 to 10 (with 10 being the worst pain), to be a 5 or 
6, which seemed to be his baseline.  He indicated that his 
pain level increased to 8 with walking.  He occasionally used 
a cane for ambulation.  He stated that his knee problem 
caused him to quit hunting and that he had to stop and rest 
after walking about 1/8 mile.  

On physical examination, there was a well-healed scar that 
was barely visible on the right knee.  There was moderate 
discomfort when palpating the knee.  There was crepitus with 
clicking.  Collateral ligaments were stable bilaterally.  
There was tenderness medially of the right knee to palpation.  
Anterior Drawer sign was negative and McMurray's sign was 
painful.  Active range of motion of the right knee was 
flexion to 85 degrees and extension to -5 degrees; passive 
range of motion of the right knee was flexion to 95 degrees 
and extension to -5 degrees (all degrees depicted when the 
veteran had pain at end range).  X-rays of the right knee 
showed generalized osteoporosis, a metallic density 
consistent with a foreign body in the proximal tibial 
metaphysis, moderately advanced arthritic changes with 
hypertrophic spurring centrally and medially, minimal 
narrowing of the medial knee joint space, moderate 
chondrocalcinosis, and multiple calcifications.  Further, the 
patella was situated higher than usual and was essentially 
fused to the femur (no discrete patellofemoral joint was 
seen, instead deformity and increased sclerosis were noted at 
that level); and several calcifications were seen that could 
represent localized myositis ossificans.  

The VA examination diagnosis was degenerative joint disease, 
severe, bilaterally.  The examiner opined that, although the 
veteran did receive a shell fragment wound and a diagnosis of 
Osgood-Schlatter's disease, the severe degenerative changes 
he was experiencing at that time were not related to his 
service-connected disability.  The examiner also stated that 
the severe degenerative joint disease bilaterally did not fit 
the picture of Osgood-Schlatter's disease, which generally 
was a childhood disorder that was alleviated by decreasing 
the physical activity.  

In February 2001, the RO requested an orthopedic specialist 
at the VA Medical Center to review the claims file, to 
include the conflicting opinions, and furnish an opinion as 
to whether it was at least as likely as not that the current 
degenerative changes of the right knee were a result of the 
shell fragment wound during service.  In June 2001, a VA 
doctor furnished the requested opinion after reviewing the 
record.  Based on his understanding of the natural history of 
Osgood-Schlatter's disease, he stated that the veteran 
probably did not have the disease.  He opined that based on 
initial descriptions of the shell fragment wound injury and 
subsequent X-rays, it was most likely that the veteran had a 
shrapnel injury at the level of the anterior tibial tubercle 
and had had subsequent chronic bony changes in this area with 
exostoses consistent with his shrapnel injury.  He noted that 
there was no evidence of a severe intra-articular fracture or 
injury that would conceivably predispose the veteran to early 
onset post-traumatic degenerative arthritis.  He also noted 
that the veteran had developed a fairly symmetric pattern of 
degenerative arthritis that appeared to be most severely 
involving the patellofemoral articulations bilaterally, and 
he could not see how the shrapnel injury to the right knee 
could have predisposed him to the onset of bilateral knee 
arthritis essentially simultaneously.  He concluded that the 
current right knee symptoms and diagnoses were not connected 
to the right knee injury.  The examiner added that it was a 
"stretch" to infer that the veteran's injury pattern and 
symptoms of anterior knee pain with kneeling and sensitivity 
over the region of the proximal anterior tibia and tibial 
tubercle, which the veteran complained of back in 1959, 
resulted in essentially tricompartmental knee arthritis, and 
he did not believe that sound medical evidence of known 
pathophysiology supported such an etiologic relationship.  

Medical records dated in November 2002 from Mark Earll, M.D., 
show that the veteran presented for an evaluation of his 
bilateral knee pain and loss of function.  On examination, 
the veteran walked with a slow antalgic gait.  
Neurologically, he was intact.  Both knees had a similar 
examination, except for a scar inferior to the tibial 
tubercle at the mid line of the right knee, which the veteran 
related was from shrapnel.  There was no effusion in the 
right knee.  Range of motion was flexion to 100 degrees and 
extension to -5 degrees, and there was some pain with this 
range of motion.  There was medial and lateral joint line 
tenderness, a positive patellar grind, and a grossly stable 
examination to varus/valgus stress.  X-rays of the knees 
requested by the doctor showed multicompartment joint space 
narrowing, which was most pronounced in the left knee, 
calcification along the joint space bilaterally, and a 
metallic foreign body below the articular surface of the 
tibia on the right (approximately 1.5 inches below the joint 
line) likely due to a prior traumatic injury.  The assessment 
was bilateral knee degenerative joint disease.  The doctor 
gave the veteran cortisone injections in both knees.  As to 
whether the veteran's arthritis was related to the service-
connected shrapnel injury was "very difficult for [the 
doctor] to speculate."  In that regard, the doctor noted 
that the veteran was able to farm for close to 30 years after 
returning from the war and the shrapnel appeared to be below 
the joint line.  

Medical records dated in December 2003 and April 2004 from 
Dr. Foltz show that the veteran complained of bilateral knee 
pain and stiffness.  On examination there was moderate 
swelling of both knees and diffuse tenderness over the medial 
compartment of both knees.  He had bilateral varus 
deformities.  X-rays from November 2000 were reviewed, 
showing evidence of joint space narrowing and irregularity of 
the patellofemoral joint of both knees.  The diagnosis was 
osteoarthritis of both knees.  The veteran received 
injections to both knees to alleviate his symptoms.  

In June 2004, the veteran underwent a VA examination.  It was 
noted that the claims file was reviewed, with special 
attention paid to previous VA examination reports and private 
medical records to include records from Dr. Foltz that were 
not in the claims folder (these were subsequently associated 
with the claims file).  The veteran complained of pain 
centered along the medial and lateral joint lines of the 
right knee, with occasional radiation a short distance down 
the lateral calf.  (Similar pain was noted in the left knee.)  
The veteran reported weakness in the right knee and indicated 
that it occasionally gave way, such as a recent fall two 
weeks previously.  He related mild swelling, stiffness after 
periods of immobility, and fatigue related to pain.  He 
indicated that the symptoms increased as the day progressed 
and were aggravated by standing and walking.  He obtained 
partial relief from weight relief and took pain medication.  
He denied any significant flare-ups and had not had 
incapacitating episodes of pain.  His functional impairments 
related primarily to walking distances and stair climbing.  
He used a walking stick occasionally.  Self-care activities 
were not affected.  He presently worked part-time for a 
senior services organization at sedentary jobs, and reported 
that his knee problem did not interfere with the performance 
of his duties at that time.  

On physical examination, both knees showed moderate varus 
deformities that were accentuated with weight bearing, with 
the left knee slightly worse than the right knee.  Both knees 
showed bony prominence consistent with underlying 
osteoarthritis.  Additionally, there was a large bony 
prominence over the right anterior tibial tubercle area and a 
6 cm. scar along the right patellar tendon and tibial 
tubercle, extending from roughly the joint line distally.  
There was no tenderness to palpation over the scar or 
tubercle.  There was tenderness to palpation along both the 
medial and lateral joint lines, somewhat more so medially 
than laterally.  The veteran walked around the examining room 
with no assistive devices but with reduced flexion and 
extension at the knees, widening of the stance, and 
shortening of stride length.  He did not show any 
unsteadiness, but there was some stiffness on first rising.  

Range of motion of the right knee was measured early in the 
examination and again at the end of the examination, to 
assess for additional limitation following repetitive use.  
Initial active range of motion was flexion to 100 degrees and 
extension to -8 degrees.  Initial passive range of motion was 
flexion to 102 degrees and extension to -8 degrees.  Later on 
in the examination, active range of motion was flexion to 96 
degrees and extension to -8 degrees.  There was objective 
evidence of painful motion, with muscle tension increasing 
near the ends of both flexion and extension, and significant 
weakness noted in muscle testing on the right, apparently due 
to pain.  There was also tenderness along the joint line on 
the right, which probably was also involved in restricting 
joint motion.  Stability testing was difficult to assess due 
to the muscle tension present, but it was the examiner's 
impression that the veteran had "considerable" joint laxity 
in the medial-lateral plane bilaterally, with the knee both 
extended to about minus 10 degrees and flexed to about 30 
degrees.  There was no instability detected in the 
anterior/posterior plane, with either the Lachman's test or 
the anterior Drawer maneuver.  McMurray's test showed 
considerable crepitus bilaterally.  Muscle testing showed 
grade 4 flexion and extension on the right knee with audible 
and palpable crepitus (the same was shown on the left knee).  
Reflexes were 3 plus at both knees.  Recent private X-rays 
showed advanced tricompartmental degenerative joint disease 
in both knees, with findings somewhat more severe on the left 
knee.  

The VA examination diagnoses were advanced tricompartmental 
degenerative joint disease in both knees; scar of the 
anterior right knee and foreign body of the right tibia, 
secondary to shrapnel wound; and prominence of the right 
anterior tibial tubercle, due to bony reaction to the 
shrapnel wound.  The examiner opined that it was not at least 
as likely as not that the veteran's service-connected shell 
fragment injury to the right knee had resulted in increased 
severity in his tricompartmental osteoarthritis.  The 
examiner's rationale included the fact that the shell 
fragment injury was significantly distal to the knee joint, 
involving the anterior tibial tubercle and possibly the 
patellar tendon but not the knee joint proper; that the 
unaffected left knee developed symptoms of osteoarthritis 
prior to the traumatized right knee, according to private 
treatment records dated in 1989; and that on current 
examination the veteran appeared to have roughly equal 
osteoarthritis in both knees, and not significantly greater 
osteoarthritis in the right knee as would be expected if his 
osteoarthritis was the result of the shell fragment injury.  
With regard to impairments related to the service-connected 
shell fragment injury, the examiner found that the veteran 
would have limitations in tolerating activities that required 
pressure to the anterior tibial tubercle, such as kneeling or 
crawling.  He noted that the veteran was unable to perform 
such activities due to the osteoarthritis, so that it was not 
clear that the veteran had any significantly increased 
impairment imposed by his service-connected shell fragment 
injury, beyond that imposed by his tricompartmental bilateral 
osteoarthritis.  

In July 2004, the RO received statements from the veteran and 
his wife.  The veteran indicated that he was no longer able 
to do things that he did a few years ago, such as going up 
and down stairs, preparing wood to heat his house, removing 
snow from his roof, getting up from a chair or out of a car 
without difficulty, or riding in a car for more than a short 
period of time.  He stated that he took medication to help 
him through each day.  The veteran's wife indicated that she 
had observed the veteran's hardships, such as walking, going 
up and down stairs, difficulty sleeping, and getting up from 
a chair.  

B.  Legal Criteria and Analysis

1.  Secondary Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.  With respect to 
secondary service connection, an analysis similar to Hickson, 
supra, applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The pertinent medical evidence of record shows that 
degenerative arthritis of the right knee was initially 
manifest many years after the veteran's discharge from 
service in October 1945.  Private and VA X-rays of the right 
knee taken in 1959 did not reveal arthritis.  It was not 
until 1979 that X-rays of the right knee taken by VA 
confirmed the presence of degenerative joint disease.  Prior 
to 1979, there are no medical records reflecting a diagnosis 
of degenerative arthritis of the right knee.  Since 1979, the 
medical evidence reflects that the degenerative arthritis in 
the right knee has become more severe.  

Thus, the Board does not dispute the current existence of the 
veteran's degenerative arthritis of the right knee.  However, 
as further addressed herein below, it cannot be said that 
there is competent evidence showing that the current right 
knee arthritis is related to service or to the service-
incurred right knee shell fragment injury.  

The claims file contains both private and VA medical opinions 
addressing the etiology of the degenerative arthritis of the 
right knee.  In January 2001, Dr. Foltz diagnosed post-
traumatic arthritis of the right knee and opined that the in-
service shrapnel injury was a "major contributing factor" 
to the knee arthritis.  A VA examiner later in January 2001, 
however, opined that the veteran's severe degenerative 
changes in the right knee joint were not related to his 
service-connected shell fragment injury.  To clarify these 
two conflicting opinions, the claims file was reviewed by a 
VA orthopedic specialist, who concluded in June 2001 that the 
veteran's current right knee symptoms and diagnosis of 
degenerative arthritis of the right knee were not related to 
the in-service right knee injury.  Additional statements and 
opinions were subsequently received, and these consist of a 
statement from a private doctor in November 2002, who 
indicated that it was difficult to speculate whether the 
veteran's knee arthritis was related to the service-connected 
shrapnel injury, and an opinion from a VA examiner in June 
2004, who concluded that it was not likely that the veteran's 
shell fragment injury to the right knee resulted in increased 
severity of the knee osteoarthritis.  

After carefully considering all the medical opinions and 
statements, the Board finds that the VA opinions are more 
persuasive and credible than the opinion furnished by Dr. 
Foltz, or the statement by the private doctor in November 
2002, who merely indicated that it was too difficult to even 
speculate on the etiology of the right knee arthritis.  The 
VA examiners, and particularly those in June 2001 and June 
2004, are well qualified to render an opinion as to the 
etiology of the right knee arthritis.  They undertook a 
comprehensive review of the claims file, to include the 
private statements and opinions furnished by the veteran; Dr. 
Foltz, however did not apparently have the benefit of review 
of the claims file.  The conclusions of the VA examiners were 
based on the full review of historical evidence, with 
citations to pertinent records, and contained a discussion 
and rationale; Dr. Foltz, however, did not furnish any 
discussion or rationale for his conclusion.  

In sum, the Board accords more weight to the VA examiners, 
who discounted a medical nexus between the veteran's 
currently shown degenerative arthritis of the right knee and 
his service-connected shell fragment injury to the right 
knee.  Thus, there is no basis of entitlement to secondary 
service connection.  38 C.F.R. § 3.310.  Also, there is no 
basis for consideration under 38 C.F.R. §§ 3.303, 3.307, and 
3.309 in that degenerative arthritis of the right knee was 
not shown during service or in the initial post-service year.

The veteran's own assertion that his right knee arthritis is 
attributable to his period of service and to his service-
connected right knee shell fragment injury, in particular, 
lacks probative value, because he is a lay person and not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 495 (1992).  

In view of the foregoing findings, service connection on 
direct, presumptive, and secondary bases is not in order for 
degenerative arthritis of the right knee.  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current degenerative 
arthritis of the right knee became manifest years after his 
service and has not been medically linked to service or other 
incident of service such as the shell fragment injury to the 
right knee.  As the preponderance of the evidence is against 
the claim of service connection for degenerative arthritis of 
the right knee, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The veteran's service-connected right knee disability is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, for recurrent subluxation or 
lateral instability.  Under Code 5257, a 20 percent rating is 
warranted for impairment of the knee with moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
is warranted for impairment of the knee with severe recurrent 
subluxation or lateral instability.  

A review of the record indicates that the veteran's right 
knee has been evaluated for stability by private and VA 
examiners in connection with his appeal.  Private and VA 
examination reports dated in January 2001 show that his 
collateral ligaments were stable and anterior Drawer tests 
were negative.  In a November 2002 private examination, his 
knee was stable to varus/valgus stress.  On a June 2004 VA 
examination, however, the veteran complained of the right 
knee giving way occasionally.  The examiner found that, 
despite difficulty in performing the stability tests, the 
right knee joint had "considerable" laxity in the medial-
lateral plane.  There was no instability detected in the 
anterior/posterior plane during the Lachman's and anterior 
Drawer tests.  The examiner did not indicate whether or not 
the laxity found was attributable to the veteran's service-
connected right knee disability or to some other pathology 
distinct from the service-incurred shell fragment injury, as 
such laxity was also found in the left knee joint that was 
not affected by a service-incurred injury.  In any event and 
giving the veteran the benefit of the doubt (38 U.S.C.A. 
§ 5107(b)), the Board finds that the currently present laxity 
is a manifestation of the service-connected right knee 
disability and that "considerable" laxity approximates a 
severe instability under Code 5257.  Accordingly, a 30 
percent rating is warranted.  

Other applicable criteria include limitation of motion of the 
right knee joint.  Normal (full) range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

After considering the record, the Board finds that the 
medical evidence does not support an increased rating under 
the limitation of motion codes.  The medical evidence clearly 
shows that the veteran's right knee joint is restricted both 
in flexion and extension.  In January 2001, there were 85 
degrees of flexion and -5 degrees of extension, with pain at 
the end range.  In November 2002, there were 100 degrees of 
flexion and -5 degrees of extension, with pain.  In June 
2004, there were 96 degrees of flexion and -8 degrees of 
extension, with pain and significant weakness due to pain.  
The veteran does not meet the criteria for a compensable 
rating under Code 5260 for limitation of flexion, which 
requires flexion limited to 45 degrees.  Nor does the veteran 
meet the criteria for a compensable rating under Code 5261, 
which requires extension of at least -10 degrees.  Even if 
his extension of -8 degrees on the June 2004 examination may 
be approximated to -10 under Code 5261, a 10 percent rating 
does not exceed the 30 percent rating warranted under Code 
5257, and he may not be separately rated for both limitation 
of extension and instability, as further discussed below.  

The Board has also considered the veteran's complaints on 
examination that he had right knee pain that was exacerbated 
by certain activities such as standing and walking.  In 
furnishing range of motion findings, private and VA examiners 
remarked on pain in the knee joint.  To measure the impact of 
right knee pain on the veteran's functional ability and to 
account for additional limitation of motion following 
repetitive use of the knee, the VA examiner in June 2004 
specifically noted that measurements of right knee range of 
motion were taken at the beginning and the end of the 
examination.  The June 2004 clinical findings, of all 
contained in the record, revealed the greatest motion 
restrictions, which were flexion to 96 degrees and extension 
to -8 degrees, and these findings considered the veteran's 
complaints of knee pain.  There is no credible objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that under 
the limitation-of-motion codes the right knee disability 
would be more than 10 percent disabling.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

It is noted that separate ratings may be assigned for 
instability of a knee (Diagnostic Code 5257) and for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010).  VAOPGCPREC 23-97 (July 1, 1997), published 
at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998).  The Board 
has considered whether a separate rating is warranted for 
arthritis with limitation of motion of a knee under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  VAOPGCPREC 23-97 
and 9-98.  However, as decided herein above with regard to 
the issue of service connection for degenerative arthritis of 
the right knee, the veteran's current degenerative arthritis 
of the right knee is not attributable to his service-
connected shell fragment injury to the right knee.  
Accordingly, a separation evaluation under Diagnostic Codes 
5003-5010 is not in order.  

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  However, the Board finds no basis upon which 
to assign a higher or separate disability evaluation.  There 
is, for instance, no evidence of neurologic involvement 
associated with the service-connected right knee disability.  
Also, the right knee scar is shown by the medical evidence to 
be well healed and essentially asymptomatic; nor has the 
veteran asserted any complaints with regard to the shell 
fragment wound scar in particular.  Therefore, a separation 
rating is not warranted under criteria evaluating scars.  
Moreover, no other diagnostic codes are shown to be 
applicable based on the nature of the symptoms complained of 
by the veteran and documented in the medical evidence of 
record.  In sum, the Board has found no other rating criteria 
by which the veteran would be more appropriately evaluated in 
terms of his right knee disability.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2004).

The veteran has not proffered evidence showing how his 
disability markedly interferes with a job, has not 
demonstrated the need for hospitalization due to his service-
connected right knee disability, and, significantly, has not 
manifested symptomatology other than that contemplated by the 
Rating Schedule.  The percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Rating Schedule and provided for in the current 
schedular evaluation assigned to the veteran's disability.  
At the time of the June 2004 VA examination, the veteran 
reported that his knee problem did not interfere with the 
performance of his job responsibilities.  Moreover, the 
rating criteria discussed in this case focus on exactly the 
limitation the veteran complains of, that is, pain and 
limitation of motion of the right knee.  What the veteran has 
not shown in this case is that his disability, in and of 
itself, results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

In reaching this decision the Board has considered the 
applicability of the benefit of the doubt doctrine and 
concludes that a 30 percent rating for the service-connected 
residuals of a shell fragment wound of the right knee, to 
include scars, foreign bodies and Osgood-Schlatter's disease, 
under Code 5257 is warranted.  The preponderance of the 
evidence, however, is against entitlement to a rating higher 
than 30 percent.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for degenerative arthritis of the right 
knee, claimed as secondary to the service-connected shell 
fragment injury to the right knee, is denied.

A 30 percent rating for the service-connected residuals of a 
shell fragment wound of the right knee, to include scars, 
foreign bodies and Osgood-Schlatter's disease, is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


